UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                       FILED
                                                                                         DEC 10 2010
                                              )                                    Clerk. U.S. District & Bankruptcy
                                              )                                   Courts for the District of Columbia
Leothis West,
                                              )
       Plaintiff,                             )
                                              )
                v.                            )        Civil Action No.          102U96
                                              )
Timothy Gaithes,                              )
                                              )
       Defendant.                             )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497,498 (D.D.C. 1977). In pleading fraud or mistake, "a party must state with

particularity the circumstances constituting fraud or mistake." Fed. R. Civ. P. 9(b).
.. ,
              Plaintiff, a District of Columbia resident, sues an individual with a District of Columbia

       address for fraud. Because no facts are stated in support of the claim, the complaint will be

       dismissed. A separate Order accompanies this Memorandum Opinion.




                                                   United States District Judge
       Date: December   L., 2010




                                                       2